Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/089,881 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,846,322. Although the claims at issue are not identical, they are not patentably distinct from each other.

17/089,881
10,846,322
Claim 1. A method comprising: receiving vehicle-specific identifying information of a vehicle; generating, using one or more image sensors, multimedia content showing one or more aspects of the vehicle, wherein the one or more aspects are associated with one or more exterior regions of the vehicle; determining from the generated multimedia content, image data corresponding to each of the one or more aspects of the vehicle; for each of the one or more exterior regions of the vehicle, determining, using a trained classification model, any one or more instances of damage to the aspect; annotating, based on the one or more instances of damage, the image data corresponding to the aspect to reflect an indication of the one or more instances of damage; and receiving an input comprising further vehicle-specific information associated with the one or more instances of damage; generating an interactive multimedia content associated with the vehicle, wherein the interactive multimedia content comprises the annotated image data indicating the one or more instances of damage and the further vehicle-specific information associated with the one or more instances of damage; and displaying, through a user interface and responsive to a request, the interactive multimedia content of the vehicle.

Claims 2-6

Claims 8-15
Claim 18
Claims 19-20
Claim 11. A method comprising: receiving vehicle-specific identifying information of a vehicle; generating, using one or more image sensors, multimedia content showing one or more aspects of the vehicle, wherein the one or more aspects are associated with one or more exterior regions of the vehicle; determining from the generated multimedia content, image data corresponding to each of the one or more aspects of the vehicle; for each of the one or more exterior regions of the vehicle, determining, using a trained classification model, any one or more instances of damage to the aspect; annotating, based on the one or more instances of damage, the image data corresponding to the aspect to reflect an indication of the one or more instances of damage; and associating, to the one or more instances of damage, any accident-specific data determined from an accident report of the vehicle; generating an interactive multimedia content associated with the vehicle, wherein the interactive multimedia content comprises the annotated image data indicating the one or more instances of damage and the accident-specific data associated with the one or more instances of damage; and displaying, through a user interface and responsive to a request, the interactive multimedia content of the vehicle.

Claims 12-15

Claims 1-8
Claim 10
Claims 19-20



Allowable Subject Matter
Claims 1-20 in the condition for allowance. However, applicant representative required to file TD to overcome the double patenting rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 18, 2022
/THU N NGUYEN/Examiner, Art Unit 2154